COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     FMC Technologies, Inc. v. Richard Murphy and Dril-Quip, Inc.

Appellate case number:   01-21-00455-CV

Trial court case number: 2020-63081

Trial court:             127th District Court of Harris County

       Appellant FMC Technologies, Inc.’s Motion to Enforce Seal as to Portions of the
Appellate Record is granted. The sealed materials in the appellate record will remain sealed for
the pendency of this appeal.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually

Date: December 16, 2021